         Case 6:20-cv-00711-MK          Document 16    Filed 06/04/20     Page 1 of 4




 Christopher M. Keefer, OSB #175226
 KEEFER, LLC
 4949 SW Macadam Ave., Ste. 10
 Portland, OR 97239
 (971) 271-9100 (office)
 (574) 850-1506 (mobile)
 chris@keeferstrategy.com
 Attorney for 1st Source Bank


                           IN THE UNITED STATES DISTRICT COURT
                                   DISTRICT OF OREGON
                                     EUGENE DIVISION


VALLEY EQUIPMENT COMPANY, INC.,                 Case No. 6:20-cv-00711-MK

              Plaintiff,
                                                STIPULATED ORDER ON 1st SOURCE
v.                                              BANK’s MOTION FOR TEMPORARY
                                                RESTRAINING ORDER AND
1st SOURCE BANK,                                PRELIMINARY INJUNCTION

              Defendant.


1st SOURCE BANK,

              Counter-claimant,
v.

VALLEY EQUIPMENT COMPANY, INC.,

              Counter-defendant.


1st SOURCE BANK,

              Third-party Plaintiff,

v.

ROGER JENSEN, individually and as trustee of
The Jensen Living Trust dated April 25, 2000,
and AGGREGATE MACHINERY INC.,

              Third-party Defendants.



 STIPULATED ORDER ON MOTION FOR TRO AND PRELIMINARY INJUNCTION – Page 1
             Case 6:20-cv-00711-MK          Document 16        Filed 06/04/20     Page 2 of 4




        THIS MATTER previously came before the Honorable Magistrate Judge Mustafa T.

Kasubhai on May 14, 2020 on the Motion for Temporary Restraining Order and Preliminary

Injunction filed by 1st Source Bank (“1st Source”) [Document 7]. The parties have now stipulated

and agreed that a preliminary injunction should issue without further need for briefing or hearing.

        Therefore, 1st Source and Valley Equipment Company, Inc. (“Valley Equipment”) stipulate

and agree, pursuant to Fed. R. Civ. P. 65, to the immediate entry of a preliminary injunction (the

“Injunction”) against Valley Equipment on the following terms:

        IT IS ORDERED AND ADJUDGED that the Injunction is hereby GRANTED as follows:

        1.         Valley Equipment, its officers, directors, employees, agents, affiliates, subsidiaries,

distributors, and all persons and entities in active concert or participation with Valley Equipment

having prior actual notice of this Order are hereby enjoined from selling, using, transferring,

disposing or in any way dissipating the following items without prior written consent and approval of

1st Source:

                   a. Terex Canica PP-VSI2000 impact crusher, S/N #49284; and

                   b. AMI 3615BFH15-D07494 belt feeder, S/N #2930-19 and #2931-19.

However, 1st Source’s prior consent and approval shall not be necessary so long as the sale price

exceeds the balance owing to 1st Source. In the event of such sale(s), Valley Equipment shall

immediately release any and all interest in and to the proceeds from the same and shall direct, in

writing with copy to 1st Source, that any and all such proceeds be forwarded to 1st Source.

        2.         On May 29, 2020, counsel for Valley Equipment telephonically advised counsel for

1st Source that:

                   a.     Valley Equipment had received payment from the leases of the AMI

3615BFH15-D07494 belt feeder, S/N #2888-17 and Superior 36x30 stackable conveyor, S/N

#U01118799; and




STIPULATED ORDER ON MOTION FOR TRO AND PRELIMINARY INJUNCTION – Page 2
             Case 6:20-cv-00711-MK         Document 16        Filed 06/04/20      Page 3 of 4




                 b.       There is a sale pending on the Cedarapids 6203 screen plant, S/N #7088.

Valley Equipment represents to this Court that it has already forwarded the proceeds from the

payoffs of the AMI and Superior items to 1st Source. Valley Equipment shall immediately release

any and all interest in and to the proceeds from the sale of the Cedarapids unit and shall direct, in

writing with copy to 1st Source, that any and all such proceeds be forwarded to 1st Source.

        3.       Valley Equipment, its officers, directors, employees, agents, affiliates, subsidiaries,

 distributors, and all persons and entities in active concert or participation with Valley Equipment

 having prior actual notice of this Order shall, within ten (10) days of this Order, provide a detailed

 accounting to 1st Source of any proceeds from the sales of the following items:

                 a.       Cedarapids 2100 VSI impact crushing plant, S/N #28D0186;

                 b.       Terex Finlay J1175 track jaw crusher, S/N #TRX1175JPOMF70981;

                 c.       AMI 450CT-DO4414 cone crushing plant, S/N #2924-19;

                 d.       Matec 1500P 150 plate filter press, S/N #EQU-02885;

                 e.       Terex M1400 washer screen plant, S/N #TRX00066ADGGC3489; and

                 f.       AMI 3615BFH15-D07494 feeder belt, S/N #2934-19;

and 1st Source’s entitlement to damages related to such accounts shall be addressed in the final

judgment by this Court on the matters set forth in the above-captioned proceedings.

        4.       This Injunction shall remain in effect until further Order by this Court or stipulated in

writing by the parties.

        5.       1st Source shall not be required to post a bond in connection with this Injunction.


        SO ORDERED.


        6/4/2020
Dated: _______________
                                                  s/Michael J. McShane
                                                 __________________________________________
                                                 Hon. Michael J. McShane
                                                 United States District Court, District of Oregon


STIPULATED ORDER ON MOTION FOR TRO AND PRELIMINARY INJUNCTION – Page 3
        Case 6:20-cv-00711-MK        Document 16      Filed 06/04/20     Page 4 of 4




Submitted by:

       KEEFER, LLC                                THE LAW OFFICE OF JOHN S. RAZOR

       By: /s/ Christopher M. Keefer              By: /s/ John S. Razor
       Christopher M. Keefer, OSB #175226         John S. Razor, OSB #96022
       4949 SW Macadam Ave., Ste. 10              P.O. Box 7138
       Portland, OR 97239                         Salem, OR 97303
       Office: (971) 271-9100                     Phone: (503) 362-5600
       Mobile: (574) 850-1506                     E-mail: john@johnrazor.com
       E-mail: chris@keeferstrategy.com           Attorney for Valley Equipment Company, Inc.
       Attorney for 1st Source Bank




STIPULATED ORDER ON MOTION FOR TRO AND PRELIMINARY INJUNCTION – Page 4
